UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 12,2007 BERRY PETROLEUM COMPANY (Exact Name of Registrant as Specified in its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 1-9735 (Commission File Number) 77-0079387 (IRS Employer Identification Number) 5201 TRUXTUN AVE., STE. 300, BAKERSFIELD, CA (Address of Principal Executive Offices) 93309 (Zip Code) Registrant’s telephone number, including area code: (661) 616-3900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 5.02 (b).Departure ofPrincipal Officer On December 12, 2007, Berry Petroleum Company (Company)announced that Ralph J. Goehring has given notice to the Company'sBoard of Directorsthat he intends to retire from his position of chief financial officer of Berry Petroleum Companyduring the summer of 2008. He will serve as an executive assistant to the President and Chief Executive Officer through the end of next year facilitating various special projects. Item9.01.Financial Statements and Exhibits (d) Exhibits 99.1 News Release by Berry Petroleum Company datedDecember 12,2007,titled "Berry Petroleum Company Announces the Retirement of its Chief Financial Officer." SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. BERRY PETROLEUM COMPANY By: /s/ Kenneth A. Olson Kenneth A. Olson Corporate Secretary Date:December 12, 2007 - 2 -
